                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION                                              MDL 2325

Linda Berrryhill, et al. v. American Medical Systems, Inc.        2:13-cv-023072

                     MEMORANDUM OPINION AND ORDER

      Pending is a Motion to Dismiss Plaintiff Linda Berryhill’s Complaint with

Prejudice for Failure to Comply with Pre-Trial Order #274, filed March 13, 2019.

[ECF No. 10]. Plaintiff has not responded to this motion or any of the other various

motions on the docket. The court finds, pursuant to Rules 16 and 37 of the Federal

Rules of Civil Procedure and after weighing the factors identified in Wilson v.

Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), plaintiff Linda

Berryhill should be dismissed without prejudice for failure to serve the Plaintiff Fact

Sheet in compliance with the court’s previous pretrial and other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 10] is

GRANTED in part to the extent AMS seeks dismissal of Ms. Berryhill and DENIED

in part insofar as AMS seeks dismissal with prejudice of the entire case. The court

ORDERS that Ms. Berryhill is dismissed without prejudice. The case must remain

open, as Mr. Berryhill remains as a plaintiff. The court further ORDERS that the

motions at ECF Numbers 12 and 14 are DENIED as moot in light of the dismissal of

Ms. Berrryhill.
      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:     June 12, 2019




                                           2
